Stephens, J.
1. The failure of a discharged employee to obtain employment during a period of nine or ten months after various applications for work had been made by him to the former employer and others, although taken in connection with the fact that at the time of the discharge the employer’s representative who actually discharged him stated that he could never again work for the employer or elsewhere as long as he (the representative) could prevent it, is not sufficient to authorize the inference that the discharged employee had been “blacklisted” by his former employer, or that the employee’s failure to obtain employment had been caused by any act of the former employer.
2. In a suit by one against a former employer who had discharged him, *478wherein the plaintiff alleged that he had suffered damage by reason of having been blacklisted by the defendant, and prevented by him from receiving other employment, where the evidence introduced in behalf of the plaintiff was as above indicated, the trial court did not err in awarding a nonsuit.
Decided July 14, 1924.
Hill & Adams, for plaintiff.
Spalding, MacDougald & Sibley, for defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.